Citation Nr: 1453558	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to August 18, 2011, and in excess of 20 percent thereafter, for adhesive capsulet of the right shoulder with degenerative joint disease of the acromioclavicular joint, previously diagnosed as neurovascular compression syndrome of the right upper extremity, with tendonitis, rotator cuff and shoulder impingement (right shoulder disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In December 2012, the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record. 

In March 2014, the Board remanded this matter for additional development.  The matter is now again before the Board for adjudication.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Prior to August 18, 2011, the Veteran's right shoulder disability was manifested by limitation of motion but motion was not limited to the shoulder level or a lower level. 

2.  During the period beginning August 18, 2011, the Veteran's right shoulder disability has been manifested by pain and some limitation of motion of the arm, but the limitation of motion has not more nearly approximated limitation midway between the side and shoulder level than limitation to the shoulder level.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to August 18, 2011, or 20 percent thereafter, for the service-connected right shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that VA sent to the Veteran all required notice related to his increased rating claim in a letter dated in March 2011, prior to the May 2011 rating decision on appeal.  

All appropriate development to obtain the Veteran's pertinent, available VA and private treatment records has been completed.  The Veteran has also been afforded appropriate VA examinations, with additional examinations obtained to fully develop the record, most recently in April 2014.  The Veteran has not asserted, and the evidence of record does not show, that the disability at issue has increased significantly in severity since the most recent examination.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  

The Board will now address the merits of this claim. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.






III.  Disability Rating - Right Shoulder Disability

A.  General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By way of a January 2002 rating decision service connection was awarded for neurovascular compression syndrome of the upper extremities and a noncompensable rating was assigned.  In December 2002, the RO issued a decision separating the bilateral disability into right and left shoulder disabilities.  A 10 percent rating was awarded at that time for neurovascular compression syndrome of the right upper extremity, with tendonitis, rotator cuff and shoulder impingement under Diagnostic Code 5024, which likened the disability to tenosynovitis, and awarded the 10 percent rating based upon painful motion of a major joint under Diagnostic Code 5002.  See 38 C.F.R. § 4.124a, Diagnostic Code 5024 (2014).

In November 2010, the Veteran raised a claim for an increased rating, after which a May 2011 rating decision was issued.  In the May 2011 decision, the originating agency continued the 10 percent rating assigned.  The Veteran perfected an appeal as to that decision.  Following additional development during the pendency of the appeal, an August 2014 rating decision was issued which awarded a 20 percent evaluation for the right shoulder disability, which was recharacterized as adhesive capsulet of the right shoulder with degenerative joint disease of the acromioclavicular joint.  The 20 percent rating was assigned effective August 18, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2014).

Despite the increased rating granted by the originating agency, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected part as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.  The originating agency assigned the Veteran's 10 percent rating prior to August 2014 as analogous to gout, and awarded the 10 percent rating for painful motion of a major joint.  The shoulder is defined as a major joint.  38 C.F.R. § 4.45(f) (2014).

Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which instructs the rating to be based upon limitation of motion of the specific joint involved.  If limitation of motion of the specific joint involved is noncompensable, a 10 percent rating is awarded for a major joint.

Under Diagnostic Code 5201, limitation of motion of the arm is assigned a 20 percent rating for motion limited to shoulder level.  If motion is limited midway between the side and shoulder level, a 20 percent rating is assigned for the minor joint and a 30 percent rating for the major joint.  With limitation to 25 degrees from the side, a 30 percent rating is assigned for the minor joint and a 40 percent rating for the major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thus, in this case, the Veteran is in receipt of the maximum rating for painful, but not limited, motion of the shoulder joint.  The question, therefore, is whether the evidence establishes that the Veteran's right shoulder disability limits the motion of his arm such that a rating in excess of 10 percent prior to August 18, 2011, or in excess of 20 percent since, may be awarded under Diagnostic Code 5201.  Again, his claim for an increase was received in November 2010.

Clinical records show ongoing treatment in 2010 and 2011 related to pain in the Veteran's right shoulder, but provide little information related to movement of the arm, other than the Veteran's reports that he limits his movement due to pain.  The record of a March 2011 VA orthopedics consultation shows that the Veteran was tender to palpation over his biceps tendon and had some impingement signs, but had full range of motion, forward flexion, abduction, and internal and external rotation.  X-rays at that time were reported to show moderate spurring of the subacromial space.  He was deemed to have right shoulder pain likely due to biceps tendinopathy.

The Veteran was afforded a VA examination in March 2011.  The examiner reported that the Veteran had slight tenderness of the right shoulder on palpation, but that there was no swelling, heat or redness.  The examiner confirmed the appropriate diagnoses were tendonitis and mild degenerative changes of the acromioclavicular (AC) joint of the right shoulder.  Extension, adduction, and external rotation were noted to be normal.  Flexion was measured as 0 to 148 degrees with pain (0 to 180 degrees is noted as normal).  Abduction was 0 to 142 degrees (0 to 180 degrees is noted as normal).  Internal rotation was 0 to 33 degrees with pain (0 to 90 degrees is noted as normal).  Following repetition, extension was limited to 52 degrees with pain, flexion was limited to 140 degrees, abduction was limited to 135 degrees, internal rotation was limited to 27 degrees with pain, and both adduction and external rotation remained normal.  At the time of the examination, the Veteran reported his pain to be constant and that he had weakness in his right upper extremity, which is compensated by using his left upper extremity.  The examiner reported that there was no evidence of deformity, instability, giving way, locking, dislocation, or subluxation and that there was no history of effusions.  Physical examination revealed no swelling, heat or redness, but slight tenderness on palpation was found.  The Veteran reported continuous symptoms without flare-up.  The Veteran also reported no hospitalization or surgery.  The Veteran reported weakness while working with inmates, his usual occupation, which affected his ability to videotape inmates, as well as to restrain them.  He reported needing to use his left arm instead to compensate.  The examiner confirmed that the Veteran is right hand dominant.  The examiner confirmed the diagnoses as tendinitis and mild degenerative changes of the AC joint of the right shoulder, with a history of neurovascular compression syndrome.

Private records dated in 2011 show that the Veteran received rehabilitative services in order to improve function of his right shoulder.  The Veteran was noted to have refused injections to manage his pain, and opted for therapy.  

August 2011 VA occupational therapy notes also document the Veteran's right shoulder limitations, with notation of flexion from 0 to 95 degrees active, improving to 130 degrees passive, with pain; extension 0 to 25 degrees active, improving to 50 degrees passive, with pain; abduction 0 to 73 degrees active, improving to 135 degrees passive, with pain; internal rotation from 0 to 70 degrees, both active and passive with no pain; and external rotation of 0 to 45 degrees active, improving to 60 degrees passive, with pain.  The pain was noted in the anterior portion of the right shoulder and over the bicep tendon with palpation and with movement.

A November 2011 lay statement corroborates the Veteran's reports as to limitations he experiences at work due to his right shoulder disability.

In April 2012, VA outpatient records document reports of ongoing chronic pain, with the pain increased when the Veteran lifted his arms forward, "beyond about 80 to 85 degrees and laterally to approximately the same position or in abduction."  By this time, the Veteran reported a history of injections, but without demonstrated improvement.

August 2012 notes from a VA pain management clinic show that the Veteran reported pain and difficulty moving his arm, but with the ability to "get about 75 degrees up" when moving his right arm.  A physical therapy intake report the following month notes ongoing reports of worsening pain in the right shoulder.  He reported pain at a level of 7 on a scale of 10, which worsened throughout the day.  With regard to the shoulder motion, the therapist merely noted that the shoulder range of motion was within function limits.  Pain was noted with motion, with strength testing and with palpation of the anterior right shoulder area of the AC joint.

Later in 2012, two coworkers/friends of the Veteran submitted statements confirming the ongoing pain in the Veteran's shoulder and the limitations he experienced in the workplace and in his social life.  The Veteran was noted to have a stressful job.  His hobby of archery was noted as longstanding mechanism to manage stress, but his shoulder disability was preventing him from engaging in this activity.

In October 2013 and March 2014, VA orthopedic clinic records show ongoing treatment, with notation in March 2014 that the shoulder is no better following physical therapy, and characterizing the joint as "frozen."  The physician noted the Veteran as able to abduct to about 60 degrees and forward flex to about 70 degrees, passively, with the ability to get about 10 degrees past that with active motion.  The Veteran was reported as neurovascularly intact.  The physician noted the Veteran as having failed injection and failed physical therapy, with a frozen shoulder.

In April 2014, the Veteran underwent his most recent VA examination.  He continued to work as a corrections officer at the time and continued to report constant daily right shoulder pain.  He reported flare ups with some activities, but no flare up on the date of the examination.  The diagnoses included right shoulder strain, degenerative joint disease of the right AC joint, and adhesive capsulet of the right shoulder.  Flexion ended at 70 degrees with pain at 70 degrees; abduction was to 60 degrees with pain at 60 degrees.  There was no additional limitation of motion, additional limitation of joint function, or additional pain, fatigue, weakness, lack of endurance or incoordination with repetition.  The examiner confirmed the loss of function as less movement than normal, weakened movement, and pain on movement.  Muscle strength was 3/5.  No ankylosis, instability, dislocation or mechanical symptoms were noted.  Tenderness was observed on palpation.  The examiner opined that the right shoulder disability does not impact the Veteran's ability to work.

In sum, prior to August 2011, there is no evidence that the Veteran's right shoulder disability limits motion of his arm to the shoulder level or worse.  At the time of the March 2011 VA examination, flexion was measured as 0 to 148, which is less than normal, but well in excess of shoulder level.  Abduction was 0 to 142 degrees, again less than normal, but well in excess of shoulder level.  Repetitive motion testing was conducted but did not bring the range of motion to a limitation of shoulder level or worse.  There is, therefore, no basis for a rating in excess of 10 percent prior to August 18, 2011, as Diagnostic Code 5201 requires the arm to be limited in motion to shoulder level for a 20 percent rating, which is not shown in this case.

For the period beginning August 18, 2011, an increased rating under Diagnostic Code 5201 requires a showing of limited motion of the arm that more nearly approximates limitation to midway between the side and shoulder level than limitation at the shoulder level.  In August 2011, flexion was to 95 degrees, abduction to 73 degrees, and internal rotation to 70 degrees.  Again, these are limited, but not to the extent required for the next higher rating under Diagnostic Code 5201.  April 2012 and August 2012 clinical notes show estimated range of motion at 75 and 80 degrees, also not suggesting that a higher rating is warranted.  Most recently, at the April 2014 VA examination flexion and abduction were at 70 degrees and 60 degrees, respectively.  These findings do not show that a rating in excess of 20 percent is warranted for the right shoulder disability under Diagnostic Code 5201.  Further, the findings included repetitive use testing, which did not demonstrate increased limitations to a level that would warrant an increased rating.  The VA examiner also specifically noted that there was no additional limitation of motion, additional limitation of joint function, or additional pain, fatigue, weakness, lack of endurance or incoordination with repetition.  

Based upon the foregoing and taking into account objective range of motion testing, with consideration of pain and all DeLuca factors, there is simply no basis for an increased rating for the right shoulder disability at any time.

C.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning further staged rating for the disability at issue; however, at no time during the period in question has the right shoulder disability warranted more than the assigned ratings, so additional staging of the ratings assigned is not warranted for this claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected right shoulder disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the right shoulder disability would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Veteran has not alleged unemployability due to his service-connected right shoulder disability, and the matter of entitlement to a total rating based on individual unemployability due to the service-connected disability is not raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent prior to August 18, 2011, and a rating in excess of 20 percent thereafter, for right shoulder disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


